Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
26, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00638-CV



                IN RE FREDERICK GENE TAYLOR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCV-273004

                          MEMORANDUM OPINION

      On November 8, 2021, relator Frederick Gene Taylor filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Walter
G. Armatys, presiding judge of the 328th District Court of Fort Bend County, to
vacate the trial court’s November 4, 2021 order on motion to strike and limit
testimony and evidence.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We further order
the stay issued by this Court on November 8, 2021, lifted.


                                      PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         2